Exhibit 10.34

THIS WARRANT AND THE COMMON STOCK ISSUABLE UPON EXERCISE HEREOF HAVE NOT BEEN
REGISTERED OR QUALIFIED FOR SALE UNDER THE SECURITIES ACT OF 1933, AS AMENDED,
OR ANY STATE SECURITIES LAWS AND MAY NOT BE SOLD OR TRANSFERRED IN THE ABSENCE
OF SUCH REGISTRATION OR QUALIFICATION OR AN EXEMPTION THEREFROM UNDER SAID ACT
AND ANY STATE SECURITIES LAWS WHICH MAY BE APPLICABLE. THE COMPANY MAY REQUIRE
AN OPINION OF COUNSEL BEFORE IT EFFECTS ANY TRANSFER ON ITS BOOKS AND RECORDS OF
THIS WARRANT OR THE COMMON STOCK ISSUABLE UPON EXERCISE HEREOF.


WARRANT TO PURCHASE
SHARES OF COMMON STOCK
OF
TECOGEN INC.
Key Terms/Definitions:


“Company”:
Tecogen Inc., a Delaware corporation
“Holder”:
 
“Common Stock”:
Common Stock of the Company
Number of shares of Common Stock initially issuable on exercise of this Warrant
(subject to adjustment):
          shares
Price paid to purchase Warrant:
Nominal
“Exercise Price” per share of Common Stock (subject to adjustment):
$4.00
“Date of Issuance” of this Warrant:
December 28, 2015
“Expiration Date” of this Warrant
Six months from the Date of Issuance



THIS IS TO CERTIFY that, for value received and subject to the provisions
hereinafter set forth, that the Holder, or permitted assigns, is entitled to
purchase from the Company at any time on or after the Date of Issuance and on or
before the Expiration Date the number of shares of Common Stock set forth in the
table above, subject to the terms, provisions and conditions hereinafter set
forth, at the Exercise Price per share.
Tender of the price paid to purchase this Warrant shall be made by delivery of a
personal or bank check payable to the Company or by wire transfer to the
Company’s designated bank account, together with the original copy of this
Warrant.
SECTION 1.    EXERCISE OF WARRANT.
This Warrant may be exercised in whole or in part at any time by the surrender
of this Warrant (with the subscription form at the end hereof duly completed and
executed) at the principal office of the Company and upon payment to the Company
of the aggregate Exercise Price for the shares being purchased. Any such payment
shall be by check payable to the order of the Company. Notwithstanding any other
provision hereof, if an exercise of any portion of this Warrant is to be made in
connection with a public offering or sale of the Company, the exercise of any
portion of this Warrant may, at the election of the Holder, be conditioned upon
the consummation of the public offering or sale of the Company, in which case
such exercise shall not be deemed to be effective concurrently with the
consummation of such transaction.
If this Warrant is exercised in respect of less than all of the shares of Common
Stock at the time purchasable hereunder, the Holder shall be entitled to receive
a new Warrant of like tenor to this Warrant covering the number of shares in
respect of which this Warrant shall not have been exercised.
The Common Stock issuable upon the exercise of this Warrant shall be deemed to
have been issued to the Holder at the time of such exercise, and the Holder
shall be deemed for all purposes to have become the record holder




--------------------------------------------------------------------------------

Exhibit 10.34

of the Common Stock at such time. Certificates for shares of the Common Stock
purchased upon exercise or partial exercise of this Warrant shall be delivered
by the Company to Holder within five business days after the date of exercise.
This Warrant and all rights and options hereunder shall expire on the Expiration
Date (as the same may be modified as provided herein), and shall be wholly null
and void to the extent this Warrant is not exercised before it expires.
SECTION 2.    RESERVATION.
The Company will at all times prior to the Expiration Date reserve and keep
available such number of authorized shares of its Common Stock solely for the
purpose of issuance upon the exercise of the rights represented by this Warrant
as herein provided for, as may at any time be issuable upon the exercise of this
Warrant.
SECTION 3.    STOCK DIVIDENDS, ETC.
The per share Exercise Price and the number of shares deliverable hereunder
shall be adjusted as hereinafter set forth:
Section 3.1.     Stock Dividends, Subdivisions and Combinations. In case after
the Date of Issuance, the Company shall:
(a)    take a record of the holders of its Common Stock for the purpose of
entitling them to receive a dividend payable in, or other distribution of,
Common Stock, or
(b)    subdivide its outstanding shares of Common Stock into a larger number of
shares of Common Stock, or
(c)    combine its outstanding shares of Common Stock into a smaller number of
shares of Common Stock, then the per share Exercise Price shall be adjusted, for
the purpose of preserving the economic value of this Warrant, to the price
determined by multiplying the per share Exercise Price in effect immediately
prior to such subdivision or combination or the taking of a record of holders in
respect of such payment or distribution, as the case may be (each, a “Triggering
Event”), by a fraction (i) the numerator of which shall be the total number of
outstanding shares of Common Stock of the Company immediately prior to such
Triggering Event, and (ii) the denominator of which shall be the total number of
outstanding shares of Common Stock of the Company immediately after such
Triggering Event.
Section 3.2.    Adjustment of Number of Shares Purchasable. Upon each adjustment
of the per share Exercise Price, the number of shares of Common Stock
subsequently purchasable hereunder shall be an amount equal to the quotient
derived by dividing the aggregate Exercise Price in effect immediately before
such adjustment by the per share Exercise Price in effect immediately following
such adjustment or readjustment.
Section 3.3.    Notice of Adjustments. Whenever the per share Exercise Price or
number of shares deliverable upon exercise of this Warrant shall be adjusted
pursuant to this Section 3, the Company shall promptly prepare a certificate
signed by the President or a Vice President and by the Treasurer or an Assistant
Treasurer of the Company setting forth, in reasonable detail, the event
requiring the adjustment, the amount of the adjustment, the method by which such
adjustment was calculated (including a description of the basis on which the
Board of Directors of the Company made any determination hereunder), and shall
promptly cause copies of such certificate to be mailed (by first class mail,
postage prepaid) to the Holder.
SECTION 4.    MERGERS, CONSOLIDATIONS, SALES.
In the case of any consolidation or merger of the Company with another entity
(regardless of whether the Company is the surviving entity), or the sale of all
or substantially all of its assets to another entity, or any reorganization or
reclassification of the Common Stock or other equity securities of the Company,
then, as a condition of such consolidation, merger, sale, reorganization or
reclassification, lawful and adequate provision shall be made whereby the Holder
shall thereafter have the right to receive upon the basis and upon the terms and
conditions specified herein and in lieu of the shares of Common Stock
immediately theretofore purchasable hereunder, such shares of stock, securities
or assets (including, without limitation, cash), if any, as may (by virtue of
such consolidation, merger, sale, reorganization or reclassification) be issued
or payable with respect to or in exchange for a number of outstanding




--------------------------------------------------------------------------------

Exhibit 10.34

shares of Common Stock equal to the number of shares of Common Stock immediately
theretofore so purchasable hereunder had such consolidation, merger, sale,
reorganization or reclassification not taken place, and in any such case
appropriate provisions shall be made with respect to the rights and interests of
the Holder to the end that the provisions hereof shall thereafter be applicable,
as nearly as may be, in relation to any shares of stock, securities or assets
thereafter deliverable upon exercise of this Warrant. The Company shall not
effect any such consolidation, merger or sale unless (a) the Company provides
the holder hereof with not less than 10 days prior written notice of such
consolidation, merger or sale (provided that the failure to give such notice
shall not affect the validity of such corporate event), and (b) prior to the
consummation thereof, the successor entity (if other than the Company) resulting
from consolidation or merger or the entity purchasing such assets assumes, by
written instrument, the obligation to deliver to each such holder such shares of
stock, securities or assets as, in accordance with the foregoing provisions,
such holder may be entitled to acquire.
SECTION 5.    DISSOLUTION OR LIQUIDATION.
If the Company declares or pays a dividend upon the Common Stock payable
otherwise than in cash out of earnings or earned surplus (determined in
accordance with generally accepted accounting principles, consistently applied)
except for a stock dividend payable in shares of Common Stock (a “Liquidating
Dividend”), then the Company shall pay to the Holder at the time of payment
thereof the Liquidating Dividend which would have been paid to such holder on
the Common Stock had this Warrant been fully exercised immediately prior to the
date on which a record is taken for such Liquidating Dividend, or, if no record
is taken, the date as of which the record holders of Common Stock entitled to
such dividends are to be determined.
SECTION 6.    NOTICE OF DIVIDENDS; PAYMENTS.
If the Board of Directors of the Company shall declare any dividend or other
distribution on any class of its Common Stock except by way of a stock dividend
payable in Common Stock on its Common Stock, the Company shall mail notice
thereof to the Holder not less than 10 days prior to the record date fixed for
determining shareholders entitled to participate in such dividend or other
distribution, and the Holder shall be entitled to receive, as a consent fee,
cash or other property from the Company in an amount and of the same type (cash
or property) equal to that which the holder would have been entitled to receive
if the unexercised portion hereof had been exercised as of the record date of
such dividend or distribution.
SECTION 7.    NO FRACTIONAL SHARES.
No fractional shares shall be issued upon the exercise of this Warrant under any
circumstances.
SECTION 8.    FULLY PAID STOCK.
The Company covenants and agrees to take all such actions necessary to ensure
that the shares of stock represented by each and every certificate for its
Common Stock to be delivered on the exercise of the purchase rights herein
provided for shall, at the time of such delivery, be validly issued and
outstanding and be fully paid and nonassessable. In addition, the Company shall
take all such actions as may be necessary to ensure that all such shares of
Common Stock may be so issued without violation of any applicable law or
governmental regulation or any requirements of any trading market or securities
exchange upon which shares of Common Stock may be listed.
SECTION 9.    CLOSING OF TRANSFER BOOKS.
The right to exercise this Warrant shall not be suspended during any period that
the stock transfer books of the Company for its Common Stock may be closed. The
Company shall not be required, however, to deliver certificates of its Common
Stock upon such exercise while such books are duly closed for any purpose, but
the Company may postpone the delivery of the certificates for the Common Stock
until the opening of such books, and they shall, in such case, be delivered
forthwith upon the opening thereof, or as soon as practicable thereafter.
SECTION 10.    RESTRICTIONS ON TRANSFERABILITY OF WARRANTS AND SHARES;
COMPLIANCE WITH LAWS.
Notwithstanding anything contained in this Warrant to the contrary, the terms
and provisions of this Section 10 of this Warrant remain in full force and
effect at all times and shall survive the Expiration Date.




--------------------------------------------------------------------------------

Exhibit 10.34

Section 10.1.    In General. This Warrant and the shares of Common Stock issued
upon the exercise hereof shall not be transferable except upon the conditions
hereinafter referred to, which conditions are intended to ensure compliance with
the provisions of the Securities Act of 1933, as amended (or any similar Federal
statute at the time in effect) (the “Securities Act”), and any applicable state
securities laws in respect of the transfer of this Warrant or any such shares.
Any attempt to transfer such Warrant or such shares except in accordance with
the terms hereof shall, to the extent legally enforceable, be void.
Section 10.2.    Restrictive Legends. Each Warrant and each certificate for
shares of Common Stock issued upon the exercise of any Warrant shall bear a
customary restrictive legend relating to securities laws compliance until
counsel for the Company determines that such legend is no longer legally
required. This Warrant and any shares of Common Stock issuable upon exercise
hereof may be transferred only in accordance with the provisions of such legend,
including the legend set forth on the first page hereof.
Section 10.3.    Accredited Investor. The initial Holder of this Warrant
represents that he is an a “accredited investor” as defined in the rules and
regulations under the Securities Act.
SECTION 11.    PARTIAL EXERCISE AND PARTIAL ASSIGNMENT.
If this Warrant is exercised in part only, the holder hereof shall be entitled
to receive a new Warrant covering the number of shares in respect of which this
Warrant shall not have been exercised as provided in Section 1. If this Warrant
is partially assigned, this Warrant shall be surrendered at the principal office
of the Company (with the partial assignment form at the end hereof duly
executed), and thereupon a new Warrant shall be issued to the Holder covering
the number of shares not assigned and setting forth the proportionate aggregate
Exercise Price applicable to such shares not assigned. The assignee of such
partial assignment of this Warrant shall also be entitled to receive a new
Warrant of like tenor to this Warrant covering the number of shares so assigned
and setting forth the proportionate aggregate Exercise Price applicable to such
assigned shares. If this Warrant is assigned in full, this Warrant shall be
surrendered at the principal office of the Company (with the full assignment
form at the end hereof duly executed), and thereupon a new Warrant of like tenor
to this Warrant shall be issued to the assignee covering the number of shares of
Common Stock then issuable upon exercise of this Warrant.
SECTION 12.     WARRANT DENOMINATIONS.
Warrants are issuable or transferable in the denomination of 1,000 shares or any
integral multiple thereof (as nearly as may be practicable and subject to
required adjustments hereunder), and the Warrants of each denomination are
interchangeable upon surrender thereof at the office of the Company for Warrants
of other denominations, but aggregating the same number of shares as the
Warrants so surrendered. All Warrants will be dated the same date as this
Warrant.
SECTION 13.    LOST, STOLEN WARRANTS, ETC.
In case this Warrant shall be mutilated, lost, stolen or destroyed, the Company
may issue a new Warrant of like date, tenor and denomination and deliver the
same in exchange and substitution for and upon surrender and cancellation of the
mutilated Warrant, or in lieu of the Warrant lost, stolen or destroyed, upon
receipt of evidence satisfactory to the Company of the loss, theft or
destruction of such Warrant, and upon receipt of indemnity satisfactory to the
Company. All warrants hereafter issued in exchange or substitution for this
Warrant shall be substantially in the form hereof.
SECTION 14.    WARRANT HOLDER RIGHTS.
This Warrant does not confer upon the holder hereof any right to vote or to
consent or to receive notice as a shareholder of the Company, as such, in
respect of any matters whatsoever, or any other rights or liabilities as a
shareholder, prior to the exercise hereof as hereinbefore provided.
SECTION 15.    SEVERABILITY.
Should any part of this Warrant for any reason be declared invalid, such
decision shall not affect the validity of any remaining portion, which remaining
portion shall remain in force and effect as if this Warrant had been executed
with the invalid portion thereof eliminated, and it is hereby declared the
intention of the parties hereto that they would




--------------------------------------------------------------------------------

Exhibit 10.34

have executed and accepted the remaining portion of this Warrant without
including therein any such part, parts or portion which may, for any reason, be
hereafter declared invalid.
SECTION 16.    GOVERNING LAW.
This Warrant shall be governed by the laws of the State of Delaware.
IN WITNESS WHEREOF, the Company. has caused this Warrant to be signed by a duly
authorized officer.
Dated: December 28, 2015
TECOGEN INC.
By:_____________________________________
Name:
Title:
The initial Warrant Holder hereby confirms
the representations and covenants contained
in Section 10:


___________________________________





--------------------------------------------------------------------------------

Exhibit 10.34



SUBSCRIPTION
TECOGEN INC.
The undersigned,____________________________, pursuant to the provisions of the
within Warrant, hereby elects to exercise said Warrant for ___________ shares of
Common Stock of Tecogen Inc. covered by the within Warrant.
______________________________
Signature
Address:


Dated: _____________________________




--------------------------------------------------------------------------------

Exhibit 10.34



FULL ASSIGNMENT
FOR VALUE RECEIVED, ____________________________ hereby sells, assigns and
transfers unto_________________________ the within Warrant and all rights
evidenced thereby and does irrevocably constitute and appoint
___________________________, attorney, to transfer the said Warrant on the books
of the within-named Company.


______________________________
Assignor


Dated: ______________________________




--------------------------------------------------------------------------------

Exhibit 10.34



PARTIAL ASSIGNMENT
FOR VALUE RECEIVED _________________________ hereby sells, assigns and transfers
unto that portion of the within Warrant and the rights evidenced thereby which
will on the date hereof entitle the holder to purchase shares of Common Stock of
Tecogen Inc. and irrevocably constitutes and appoints attorney, to transfer that
part of the said Warrant on the books of the within-named Company.


______________________________
Assignor


Dated_____________________________






